                                                                           1   RANDALL P. MROCZYNSKI
                                                                               [State Bar No. 156784]
                                                                           2   COOKSEY, TOOLEN, GAGE,
                                                                               DUFFY & WOOG
                                                                           3   535 Anton Boulevard, Tenth Floor
                                                                               Costa Mesa, California 92626-1977
                                                                           4   (714) 431-1100; FAX: (714) 431-1145

                                                                           5   Attorneys for Movant,
                                                                               CAB WEST LLC
                                                                           6

                                                                           7

                                                                           8                                UNITED STATES BANKRUPTCY COURT

                                                                           9                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                                                                          10   In re                                                   Case No. 20-50182
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11   PIERCE CONTRACTORS, INC.,                               Chapter 11

                                                                          12                                     Debtor.               RS No: RPM-82
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Tenth Floor




                                                                               ________________________________________
                                                                          13   CAB WEST LLC,
                                                                                                                                       MOTION FOR RELIEF FROM THE
                                                                          14                                             Movant.       AUTOMATIC STAY

                                                                          15     vs.

                                                                          16   PIERCE CONTRACTORS, INC.,                               Date: April 16, 2021
                                                                                                                                       Time: 10:00 a.m.
                                                                          17                                        Respondents.       Ctrm: 11

                                                                          18

                                                                          19           Pre-petition Lessor CAB WEST LLC (“Movant”) moves this Court for Relief from the
                                                                          20   Automatic Stay based upon the following:
                                                                          21           1.     Movant is admitted to do business in the State of California, and is engaged, among
                                                                          22   other things, in the leasing of motor vehicles by retail lessees under motor vehicle leases.
                                                                          23           2.     Debtor PIERCE CONTRACTORS, INC. (“Debtor”) is the pre-petition lessee of a
                                                                          24   2018 Ford Fusion, VIN: 3FA6P0SU6JR161806 (the “Vehicle”) under the terms of a pre-petition
                                                                          25   Motor Vehicle Lease Agreement with Movant (the "Lease"). A true and correct copy of the Lease is
                                                                          26   attached as Exhibit “A” to the List of Exhibits. (Declaration of Jacklyn Larson filed herewith.)
                                                                          27           3.     Movant is, and has been at all times relevant hereto, the legal and co-registered owner
                                                                          28   of the Vehicle. Evidence of Movant’s perfected interest in the Vehicle is attached as Exhibit “B” to

                                                                              20-50182
                                                                           Case:  20-50182                                      1                      MOTION FOR RELIEF FROM STAY
                                                                              3100.0144 3715310.1 Doc# 79   Filed: 03/19/21     Entered: 03/19/21 11:18:14   Page 1 of 2
                                                                           1   the List of Exhibits. (Declaration of Jacklyn Larson filed herewith.)

                                                                           2          4.      The Lease matured on February 16, 2021 and the Debtor remains in possession of the

                                                                           3   Vehicle.

                                                                           4          5.      The current buyout with respect to the Lease is in the amount of $12,888.15. The

                                                                           5   average auction value of the Vehicle is $14,750.00. A true and correct copy of the NADA page

                                                                           6   reflecting a value of the Vehicle of $14,750.00 is attached as Exhibit "C" to the List of Exhibits.

                                                                           7   (Declaration of Jacklyn Larson filed herewith.)

                                                                           8          6.      Movant would exercise its rights and remedies under state law but for the automatic

                                                                           9   stay issued by this Court on the filing of the petition herein.
                                                                          10          WHEREFORE, Movant prays for an order:
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11          1. Terminating the automatic stay as to Movant, its successors and assigns;

                                                                          12          2. Allowing Movant to proceed under applicable non-bankruptcy law to enforce its remedies
                                      Costa Mesa, California 92626-1977
                                       535 Anton Boulevard, Tenth Floor




                                                                          13   to dispose of the Vehicle;

                                                                          14          3. That the 14-day stay prescribed by Bankruptcy Rule 4001(a)(3) be waived;

                                                                          15          4. That the Order granting relief be binding and effective despite any conversion of this

                                                                          16   bankruptcy case to a case under any other chapter; and

                                                                          17          5. For such other and further relief as the court deems just and proper.

                                                                          18
                                                                               DATED: March 19, 2021                           COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
                                                                          19
                                                                          20
                                                                                                                               By:_______________________________________
                                                                          21                                                       RANDALL P. MROCZYNSKI
                                                                                                                                   Attorneys for Movant
                                                                          22                                                       CAB WEST LLC

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                              20-50182
                                                                           Case:  20-50182                                       2                      MOTION FOR RELIEF FROM STAY
                                                                              3100.0144 3715310.1 Doc# 79    Filed: 03/19/21     Entered: 03/19/21 11:18:14   Page 2 of 2
